The order entered at Special Term on January 14, 1959, is modified to restore items 24, 28, 29 and 38, and to delete the phrase, “ are allowed for the period after May 24, 1952.” As modified, the order is otherwise affirmed on the facts and on the law and in the exercise of discretion, with *800costs to the appellant. In modifying the order, we are not passing on the various Statutes of Limitations which may be applicable. That problem is one for the trial court. Settle order on notice. Concur — Breitel, J. P., Rabin, M. M. Prank, McNally and Stevens, J J.